

115 HRES 475 IH: Expressing support for the designation of the month of September 2017 as “National Month for Renters”.
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 475IN THE HOUSE OF REPRESENTATIVESJuly 25, 2017Mr. Poliquin (for himself and Mr. Heck) submitted the following resolution; which was referred to the Committee on Financial ServicesRESOLUTIONExpressing support for the designation of the month of September 2017 as National Month for Renters.
	
 Whereas rental housing is a vital component of the United States housing market, providing a place to live for nearly 44 million households and more than 111 million Americans;
 Whereas the number of households renting their homes increased by 9 million over the past decade, the largest 10-year gain on record;
 Whereas the demand for rental housing is expected to intensify over the coming decade as members of the 78-million-millennial generation form households for the first time, and many of the 75-million-baby-boomer generation transition from home ownership to rental housing;
 Whereas the annual median income of renters is less than half that of homeowners; Whereas over the past 15 years, rents have grown faster than household incomes;
 Whereas more than 11 million households in communities across the country pay in excess of 50 percent of their income on rent and utilities, making them severely cost-burdened under Federal standards;
 Whereas these 11 million severely cost-burdened households include 14 million women, 8 million children, 9 million millennials, 2 million senior citizens, and nearly 800,000 veterans;
 Whereas severely cost-burdened renters are more likely to experience poor health outcomes, educational setbacks, loss of jobs and productivity, and greater food instability;
 Whereas nearly 13 million renters work jobs that are the engine of the Nation’s economy (e.g., office and administrative, food service, transportation, building and grounds maintenance, construction, production, personal care, managers, education, and cashiers), and yet devote more than 30 percent of their income just to rent; and
 Whereas the Nation’s lowest income renters face a shortage of affordable and available rental homes: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Month for Renters to draw attention to the rental affordability crisis in the United States;
 (2)urges a truly national effort involving all levels of government, the private sector, and the philanthropic community to expand the supply of affordable rental homes to meet current and expected demand;
 (3)recognizes the considerable adverse economic and social impact that unaffordable rents have on families and communities; and
 (4)recognizes that expanding access to affordable rental homes will help stabilize families and communities, promote equality of opportunity, and support greater economic growth and prosperity.
			